Cochran, J.,
delivered the opinion of this Court.
This is an appeal from a decision of the Court below upon a motion for a new trial, and an examination of the record has satisfied us that the motion to dismiss should be sustained.
The issues upon which these proceedings were had, were made up in the Orphans’ Court, and transmitted to a Court of Law for trial; and although they were still to be dealt with as within the probate powers of the Orphans’ Court, the verdict upon them was nevertheless to be found in accordance with principles applicable to the trial of issues joined in the usual course of proceedings in Courts of Law. 14 Md. Rep., 532. 9 Gill, 56. The provisions of the Code, authorizing the transmission of issues to the Courts of Law for trial, were not intended to restrict or qualify the general powers of those Courts, but to secure a trial of such issues subject to the exercise of those powers ; and it was, therefore, the duty of the Court below, in *73trying the issues contained in this record, to exercise its powers, both legal and'discretionary, according to the exigencies of the case. It is true that Art. 5, sec. 5, of the Code, provides, that “exceptions may be taken to any opinion given by the Court before whom issues from the Orphans’ Court may be tried and an appeal taken;” but this clause cannot be so construed as to qualify or restrict any power of the Court to which issues may be sent, a result that would necessarily follow if rulings upon matters resting in discretion could be reached by exceptions, and made the subject of review on appeal. This provision, as we understand it, was intended simply to confer a right of exception and appeal corresponding in its essential particulars with the right as it existed in actions at law ; and thus construed, the question, as to the appellant’s right of review, necessarily depends upon the principles and rules applicable to a like state of ease in an action at law.
The motion for a new trial, the granting of which constitutes the ground of this appeal, was addressed to the sound discretion of the Court; and, according to the general current of authority, the granting or refusal to grant it, was a matter resting altogether in the Court’s discretionary power. This power is an equitable one in its nature, and its exercise is always presumed to be in accordance with the requirements of justice.
Where a verdict is found upon evidence not legally admissible, or upon a misdirection of the Court, and it can be seen, upon a consideration of the whole case, that the verdict is inequitable, the Court may, upon motion, set the verdict aside and grant a new trial; but if the verdict is substantially right and accords with the real merits of the case, the Court may, without regard to antecedent mistakes in law or fact, refuse a new trial and let the verdict stand. The granting of a motion for a new trial cannot be demanded as a matter of right, for whatever objections may he made *74to a verdict, if is clear, upon authority, that the objections* relied on must be aided by some inference of a failure oiT justice of 'which the Court, before which the case was tried,, alone can judge, to justify the exercise of its discretionary power over the verdict. The power to set aside a verdict-upon such a motion, rests upon considerations altogether behind mere legal- objections- to the verdict; and it is upon, this ground that the motion goes to the discretion of the-Court, and that the action upon it cannot he assigned for error upon appeal, or writ of error. It is upon this-ground, also, that the motion for a new trial is distinguishable from a motion in arrest, or for a venire faeias de novo¡. The latter motions go to legal defects in the verdict, or the-record, and they call for determination according to the-rules and principles of law applicable to them. The case of Browne vs. Browne, 22 Md. Rep., 103, fully sustains-these views. The appellant in that case, after a motion for a new trial had been overruled, then moved the Court to “set aside■ the verdict and not transmit the same to the-Orphans’ Court.” The last motion suggested*certain legal-defects in the verdict, and was substantially a motion in arrest; and this Court, while it decided that the action of the Court below on the motion for a new trial could nob he reviewed on appeal, did review and decide the question, as to the legal sufficiency of the verdict raised by the-motion to set it aside and not transmit it.
(Decided November 27th, 1866.)
We have found no sufficient reasons for qualifying, in any degree, the views expressed in the case of Howard vs. Waters, 19 Md. Rep., 529, and referring to them in support of the conclusions reached in this case, shall dismiss the appeal.
Appeal dismissed*.